Name: Commission Regulation (EEC) No 3042/79 of 21 December 1979 amending for the fourth time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/5 COMMISSION REGULATION (EEC) No 3042/79 of 21 December 1979 amending for the fourth time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries marketing of hops and hop products and has autho ­ rized a body to issue attestations of equivalence ; whereas it is appropriate , therefore, to recognize those attestations as being equivalent to Community certifi ­ cates and to allow into free circulation the products which they cover ; whereas it is necessary to supple ­ ment in this respect the Annex to Regulation (EEC) No 3077/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( ! ), as last amended by Regula ­ tion (EEC) No 235/79 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EEC) No 1466/79 (4), recognizes the equivalence with Commu ­ nity certificates of attestations accompanying hops imported from certain non-member countries, and contains a list of the bodies in those countries autho ­ rized to issue attestations of equivalence ; Whereas, since that time, Romania has undertaken to comply with the requirements laid down for the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby supplemented by the following : 'Country of origin Organizations authorized toissue attestations Products CCT heading No ROMANIA Institut agronomique 'Docteur Petru Groza' CLUJ  NAPOCA Hop cones Hop powders Saps and extracts of hops ex 12.06 ex 12.06 13.03 A VI' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 34, 9 . 2. 1979, p. 4. (J ) OJ No L 367, 28 . 12 . 1978 , p. 28 . ( «) OJ No L 177, 14. 7 . 1979, p. 37 .